Citation Nr: 1816659	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of prostate cancer, claimed as prostate problems; and if so whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1976 to April 1979 and March 1981 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in May 2014, the Veteran initially indicated he wanted a Board hearing. In December 2014, the Veteran withdrew his Board hearing request for the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of prostate cancer.
 
In April 2017, the Veteran perfected an appeal for the issues of entitlement rating increases for right and left knee scars, replacement of a right knee, residuals of a status-post meniscectomy of the left knee, instability with limitation of extension of the left knee, and total disability evaluation based on individual unemployability due to service-connected disabilities. The Veteran indicated in his April 2017 VA Form 9 that he wanted a Board hearing. These issues have been certified to the Board and are awaiting a hearing. They will be addressed in a separate Board decision following the hearing.

The issue of entitlement to service connection for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for prostate cancer was denied in an April 2006 rating decision that was not appealed.

2. Evidence received since the April 2006 rating decision includes evidence that that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for residuals of prostate cancer.  


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final April 2006 decision, the criteria for reopening the claim for service connection for residuals of prostate cancer are met. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of prostate cancer is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.
II. Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

II. Residuals of Prostate Cancer

The Board finds new and material evidence sufficient to reopen the Veteran's claim for residuals of prostate cancer.

An April 2006 rating decision denied the Veteran's claim for prostate cancer because there was no evidence that the there was a relationship between the Veteran's prostate cancer and his military service. The Veteran did not appeal, and new and material evidence was not received within the appellate period thus the April 2006 rating decision is final. 38 C.F.R. §§ 20.200.

Since April 2006, new evidence has been added to the record. The new evidence includes private treatment records, VA treatment records, a VA examination, and statements by the Veteran. 

The Veteran's private treatment records and VA treatment records are redundant. The Veteran's post-service treatment records indicate that the Veteran had his prostate removed and that the Veteran's prostate cancer was in remission. The records note that the Veteran had residuals of prostate cancer. The April 2006 final decision considered medical treatment records that noted that the Veteran had prostate cancer, had his prostate removed, and had residuals of prostate cancer. Therefore, the evidence is redundant of the evidence that was already in the record. Further, the Board notes that the new medical records do not include any evidence of a nexus between the Veteran's residuals of prostate cancer and service. Therefore, the Veteran's submitted medical records are not new and material.

In April 2011, the Veteran underwent a VA examination concerning the Veteran's residuals of prostate cancer. The examiner opined that Veteran could not have prostatitis because the Veteran no longer had a prostate. The examiner opined that the Veteran's prostatitis did not cause his prostate cancer because prostatitis does not cause prostate cancer, nor does it raise the risk of getting prostate cancer. The VA medical examination is new but it is not material. Material evidence requires that the evidence must raise a reasonable possibility of substantiating the claim. A negative medical opinion does not raise a reasonable possibility of substantiating Veteran's claim. Thus, the April 2011 examination report is not sufficient reopen the Veteran's claim.

In February 2010, the Veteran submitted a statement. The Veteran stated that he had prostatitis and kidney stones in-service which caused the Veteran's prostate cancer. The Veteran's prostatitis and kidney stones is not new evidence. The Veteran's service treatment records, which the RO considered in its final 2006 rating decisions, note both these conditions. Therefore, as the evidence is not new, the Veteran's February 2010 statement is not sufficient to reopen his prostate cancer claim. 

In May 2014, the Veteran submitted another statement. The Veteran stated that while in-service the Veteran was directed to prepare and supervise a paint operation, to spray car paint. The Veteran stated that it might have a lot to do with his prostate issues. This new evidence when considered with previous evidence of record, relates to the unestablished fact of nexus necessary to substantiate his claim. For the purposes of the new and material evidence the credibility of the Veteran's statements are presumed. Therefore, this evidence is new and material, and reopening of the claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

The evidence identified above relates to unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claims. This evidence is therefore material and sufficient to reopen the previously-denied claims for service connection for residuals of prostate cancer. Accordingly, the Board reopens this claim for de novo review on the merits. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.
ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for residuals of prostate cancer is granted.


REMAND

As the issue entitlement to service connection for residuals of prostate cancer has been reopen based on May 2014 statement, further development is required.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006). The record contains an April 2011 VA contract examination (QTC) that addressed the relationship between prostatitis and prostate cancer, but did not address the recent assertion of a relationship between prostate cancer and car paint.   As the Veteran has current residuals of prostate cancer and there is some limited suggestive evidence that his residuals may be related to service, a remand for a supplemental opinion to the April 2011 VA opinion of record is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examination to determine whether the Veteran has prostate cancer residuals that are etiologically related to service. All indicated tests and studies should be conducted. The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed. At the conclusion of the physical examination and record review, address the following questions:

(a). Identify all current prostate cancer residuals. 

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer had its onset in active duty service, manifested within one year of service, or is otherwise related to any in-service disease, event, or injury.

The examiner should address the Veteran's statement that he prepared and supervised an operation to spray paint cars.

c) The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


